Exhibit 99.1 EVALUATION OF THE INTERESTS OF HEAVY EARTH RESOURCES, INC.’s PROSPECTIVE RESOURCES (PROSPECTS) IN THE MORICHITO BLOCK IN THE EASTERN LLANOS BASIN, COLOMBIA Prospective resources are those quantities of oil and gas estimated on a given date to be potentially recoverable from undiscovered accumulations.If discovered, they would be technically and economically viable to recover; and there is no certainty that the prospective resource will be discovered.If discovered, there is no certainty that any discovery will be technically or economically viable to produce. (Constant Prices and Costs) Prepared For Heavy Earth Resources, Inc. By Petrotech Engineering Ltd. Effective Date August 31, 2012 1 Table of Contents Letter of Transmittal Table 1 – Summary of Unrisked Prospective Resources and Net Present Values of the Morichito Block in the Eastern Llanos Basin Definition of Resources Constant Oil Prices ANH Royalty Rates for Colombia Additional Fiscal Terms in the ANH Exploration and Production Contracts Certificate of Qualification I Geology of the Eastern Llanos Basinand Regional Geology in the Morichito Block II Evaluation of the Morichito 5 Prospect in the Morichito Block III Evaluation of the Morichito 5B ST Prospect in the Morichito Block IV Evaluation of the Morichito Norte 1 Prospect in the Morichito Block V Evaluation of the Morichito 8 Prospect in the Morichito Block VI Evaluation of the Morichito Norte 2 Prospect in the Morichito Block VIIEvaluation of the Bototo Prospect in the Morichito Block FiguresDescription I-1Three Tectonic Domains in Colombia I-2Stratigraphic Chart of the Eastern Llanos Basin I-3Location of the Morichito Block in the Eastern Llanos Basin I-42-D and 3-D Seismic Surveys in and near the Morichito Block I-5Prospectivity Map showing the Four Newly-Identified Prospects in the Morichito Block II-1Structural Top of C7 Formation in the Morichito 5 Prospect II-2Structural Top of Mirador Formation in the Morichito 5 Prospect II-3Seismic Lines over the Structure in the Morichito 5 Prospect III-1Top of the Ubaque Structure showing the Morichito 5 and 5B Wells III-2Seismic Line M 5B to Re-Drill III-3Depth Seismic Line M5B to Re-Drill III-4Lower Gachetá and Upper Ubaque showing the Closure Area of 536 acres IV-1Structural Top of Ubaque Formation in the Morichito Norte 1 Prospect IV-2Structural Top of Gachetá Formation in the Morichito Norte 1 Prospect IV-3Structural Top of Mirador Formation in the Morichito Norte 1 Prospect IV-4Structural Top of C7 Formation in the Morichito Norte 1 Prospect IV-5Structural Top of C5 Formation in the Morichito Norte 1 Prospect IV-6Structural Top of C3 Formation in the Morichito Norte 1 Prospect IV-7Crossline 1079 showing the Potential Formations in the Morichito Norte 1 Prospect IV-8Inline 1557 showing the Potential Formations in the Morichito Norte 1 Prospect V-1Structural Top of Ubaque Formation in the Morichito 8 Prospect V-2Structural Top of Gachetá Formation in the Morichito 8 Prospect V-3Structural Top of Mirador Formation in the Morichito 8 Prospect V-4Structural Top of C7 Formation in the Morichito 8 Prospect V-5Structural Top of C5 Formation in the Morichito 8 Prospect 2 V-6Structural Top of C3 Formation in the Morichito 8 Prospect V-7Crossline 1065 showing the Potential Formations in the Morichito 8 Prospect V-8Inline 1188 showing the Potential Formations in the Morichito 8 Prospect VI-1Structural Top of Ubaque Formation in the Morichito Norte 2 Prospect VI-2Structural Top of Gachetá Formation in the Morichito Norte 2 Prospect VI-3Structural Top of C7 Formation in the Morichito Norte 2 Prospect VI-4Structural Top of C4 (C5, C3) Formation in the Morichito Norte 2 Prospect VI-5Crossline 1193 showing the Potential Formations in the Morichito Norte 2 Prospect VI-6 Inline 1515 showing the Potential Formations in the Morichito Norte 2 Prospect VII-1Structural Top of Ubaque Formation in the Bototo 1 Prospect VII-2Structural Top of Gachetá Formation in the Bototo 1 Prospect VII-3Structural Top of C7 Formation in the Bototo 1 Prospect VII-4Structural Top of C3 Formation in the Bototo 1 Prospect VII-5Crossline 1064 showing the Potential Formations in the Bototo 1 Prospect VII-6Arbitrary Line showing the Potential Formations in the Bototo 1 Prospect TablesDescription II-1Summary of Prospective Resources and Net Present Values of the Morichito 5 Prospect II-2Prospective Resources and Net Present Values of the Morichito 5 Prospect Low Estimate II-3Prospective Resources and Net Present Values of the Morichito 5 Prospect Best Estimate II-4Prospective Resources and Net Present Values of the Morichito 5 Prospect High Estimate II-5 Prospective Resources and Net Present Values of the Morichito 5 Prospect off the Morichito 3 Well in the Mirador Formation Low Estimate II-6 Prospective Resources and Net Present Values of the Morichito 5 Prospect off the Morichito 3 Well in the Mirador Formation Best Estimate II-7 Prospective Resources and Net Present Values of the Morichito 5 Prospect off the Morichito 3 Well in the Mirador Formation High Estimate II-8 Prospective Resources and Net Present Values of the Morichito 5 Prospect off the Morichito 3 Well in the C7 Formation Low Estimate II-9 Prospective Resources and Net Present Values of the Morichito 5 Prospect off the Morichito 3 Well in the C7 Formation Best Estimate II-10 Prospective Resources and Net Present Values of the Morichito 5 Prospect off the Morichito 3 Well in the C7 Formation High Estimate II-11 Prospective Resources and Net Present Values of the Morichito 5 Prospect off the Morichito 6 Well in the C7 Formation Best Estimate II-12 Prospective Resources and Net Present Values of the Morichito 5 Prospect off the Morichito 6 Well in the C7 Formation High Estimate III-1 Summary of Prospective Resources and Net Present Values of the Morichito 5B ST Prospect III-2 Summary of Prospective Resources and Net Present Values of the Morichito 5B ST in the Ubaque and Gachetá Formations Best Estimate III-3 Summary of Prospective Resources and Net Present Values of the Morichito 5B ST in the Ubaque and Gachetá Formations High Estimate 3 III-4 Prospective Resources and Net Present Values of the Morichito 5B ST in the Ubaque Formation Best Estimate III-5 Prospective Resources and Net Present Values of the Morichito 5B ST in the Gachetá Formations Best Estimate III-6 Prospective Resources and Net Present Values of the Morichito 5B ST in the Ubaque Formation High Estimate III-7 Prospective Resources and Net Present Values of the Morichito 5B ST in the Gachetá Formations High Estimate IV-1 Summary of Prospective Resources and Net Present Values of the Morichito Norte 1 Prospect IV-2 Summary of Prospective Resources and Net Present Values of the Morichito Norte 1 Prospect in the Ubaque, Gachetá, and Mirador Formations Best Estimate IV-3 Summary of Prospective Resources and Net Present Values of the Morichito Norte 1 Prospect in the Ubaque, Gachetá, and Mirador Formations High Estimate IV-4 Prospective Resources and Net Present Values of the Morichito Norte 1 Prospect in the C8, C7, C5 and C3 Formations Best Estimate IV-5 Prospective Resources and Net Present Values of the Morichito Norte 1 Prospect in the C8, C7, C5 and C3 Formations High Estimate IV-6 Prospective Resources and Net Present Values of the Morichito Norte 1 Prospect in the Ubaque Formation Best Estimate IV-7 Prospective Resources and Net Present Values of the Morichito Norte 1 Prospect in the Ubaque Formation High Estimate IV-8 Prospective Resources and Net Present Values of the Morichito Norte 1 Prospect in the Gachetá Formation Best Estimate IV-9 Prospective Resources and Net Present Values of the Morichito Norte 1 Prospect in the Gachetá Formation High Estimate IV-10 Prospective Resources and Net Present Values of the Morichito Norte 1 Prospect in the Mirador Formation Best Estimate IV-11 Prospective Resources and Net Present Values of the Morichito Norte 1 Prospect in the Mirador Formation High Estimate IV-12 Prospective Resources and Net Present Values of the Morichito Norte 1 Prospect in the C8 Formation Best Estimate IV-13 Prospective Resources and Net Present Values of the Morichito Norte 1 Prospect in the C8 Formation High Estimate IV-14 Prospective Resources and Net Present Values of the Morichito Norte 1 Prospect in the C7 Formation Best Estimate IV-15 Prospective Resources and Net Present Values of the Morichito Norte 1 Prospect in the C7 Formation High Estimate IV-16 Prospective Resources and Net Present Values of the Morichito Norte 1 Prospect in the C5 Formation Best Estimate IV-17 Prospective Resources and Net Present Values of the Morichito Norte 1 Prospect in the C5 Formation High Estimate IV-18 Prospective Resources and Net Present Values of the Morichito Norte 1 Prospect in the C3 Formation Best Estimate IV-19 Prospective Resources and Net Present Values of the Morichito Norte 1 Prospect in the C3 Formation High Estimate 4 V-1Summary of Prospective Resources and Net Present Values of the Morichito 8 Prospect V-2 Summary of Prospective Resources and Net Present Values of the Morichito 8 Prospect in the Ubaque, Gachetá, and Mirador Formations Best Estimate V-3 Summary of Prospective Resources and Net Present Values of the Morichito 8 Prospect in the Ubaque, Gachetá, and Mirador Formations High Estimate V-4 Prospective Resources and Net Present Values of the Morichito 8 Prospect in the C8, C7, C5 and C3 Formations Best Estimate V-5 Prospective Resources and Net Present Values of the Morichito 8 Prospect in the C8, C7, C5 and C3 Formations High Estimate V-6 Prospective Resources and Net Present Values of the Morichito 8 Prospect in the Ubaque Formation Best Estimate V-7 Prospective Resources and Net Present Values of the Morichito 8 Prospect in the Ubaque Formation High Estimate V-8 Prospective Resources and Net Present Values of the Morichito 8 Prospect in the Gachetá Formation Best Estimate V-9 Prospective Resources and Net Present Values of the Morichito 8 Prospect in the Gachetá Formation High Estimate V-10 Prospective Resources and Net Present Values of the Morichito 8 Prospect in the Mirador Formation Best Estimate V-11 Prospective Resources and Net Present Values of the Morichito 8 Prospect in the Mirador Formation High Estimate V-12 Prospective Resources and Net Present Values of the Morichito 8 Prospect in the C8 Formation Best Estimate V-13 Prospective Resources and Net Present Values of the Morichito 8 Prospect in the C8 Formation High Estimate V-14 Prospective Resources and Net Present Values of the Morichito 8 Prospect in the C7 Formation Best Estimate V-15 Prospective Resources and Net Present Values of the Morichito 8 Prospect in the C7 Formation High Estimate V-16 Prospective Resources and Net Present Values of the Morichito 8 Prospect in the C5 Formation Best Estimate V-17 Prospective Resources and Net Present Values of the Morichito 8 Prospect in the C5 Formation High Estimate V-18 Prospective Resources and Net Present Values of the Morichito 8 Prospect in the C3 Formation Best Estimate V-19 Prospective Resources and Net Present Values of the Morichito 8 Prospect in the C3 Formation High Estimate VI-1 Summary of Prospective Resources and Net Present Values of the Morichito Norte 2 Prospect VI-2 Prospective Resources and Net Present Values of the Morichito Norte 2 Prospect in the Ubaque and Gachetá Formations Best Estimate VI-3 Prospective Resources and Net Present Values of the Morichito Norte 2 Prospect in the Ubaque and Gachetá Formations High Estimate VI-4 Prospective Resources and Net Present Values of the Morichito Norte 2 Prospect in the C7, C5 and C3 Formations Best Estimate 5 VI-5 Prospective Resources and Net Present Values of the Morichito Norte 2 Prospect in the C7, C5 and C3 Formations High Estimate VI-6 Prospective Resources and Net Present Values of the Morichito Norte 2 Prospect in the Ubaque Formation Best Estimate VI-7 Prospective Resources and Net Present Values of the Morichito Norte 2 Prospect in the Ubaque Formation High Estimate VI-8 Prospective Resources and Net Present Values of the Morichito Norte 2 Prospect in the Gachetá Formation Best Estimate VI-9 Prospective Resources and Net Present Values of the Morichito Norte 2 Prospect in the Gachetá Formation High Estimate VI-10 Prospective Resources and Net Present Values of the Morichito Norte 2 Prospect in the C7 Formation Best Estimate VI-11 Prospective Resources and Net Present Values of the Morichito Norte 2 Prospect in the C7 Formation High Estimate VI-12 Prospective Resources and Net Present Values of the Morichito Norte 2 Prospect in the C5 Formation Best Estimate VI-13 Prospective Resources and Net Present Values of the Morichito Norte 2 Prospect in the C5 Formation High Estimate VI-14 Prospective Resources and Net Present Values of the Morichito Norte 2 Prospect in the C3 Formation Best Estimate VI-15 Prospective Resources and Net Present Values of the Morichito Norte 2 Prospect in the C3 Formation High Estimate VII-1Summary of Prospective Resources and Net Present Values of the Bototo 1 Prospect VII-2 Prospective Resources and Net Present Values of the Bototo 1 Prospect in the Ubaque and Gachetá Formations Best Estimate VII-3 Prospective Resources and Net Present Values of the Bototo 1 Prospect in the Ubaque and Gachetá Formations High Estimate VII-4 Prospective Resources and Net Present Values of the Bototo 1 Prospect in the C7 and C3 Formations Best Estimate VII-5 Prospective Resources and Net Present Values of the Bototo 1 Prospect in the C7 and C3 Formations High Estimate VII-6 Prospective Resources and Net Present Values of the Bototo 1 Prospect in the Ubaque Formation Best Estimate VII-7 Prospective Resources and Net Present Values of the Bototo 1 Prospect in the Ubaque Formation High Estimate VII-8 Prospective Resources and Net Present Values of the Bototo 1 Prospect in the Gachetá Formation Best Estimate VII-9 Prospective Resources and Net Present Values of the Bototo 1 Prospect in the Gachetá Formation High Estimate VII-10 Prospective Resources and Net Present Values of the Bototo 1 Prospect in the C7 Formation Best Estimate VII-11 Prospective Resources and Net Present Values of the Bototo 1 Prospect in the C7 Formation High Estimate VII-12 Prospective Resources and Net Present Values of the Bototo 1 Prospect in the C3 Formation Best Estimate VII-13 Prospective Resources and Net Present Values of the Bototo 1 Prospect in the C3 Formation High Estimate AppendixDescription AAbbreviations and Conversion Factors BLocation Plat of the Morichito Block in the Eastern Llanos Basin 6 PETROTECH ENGINEERING LTD. 7536 Manzanita Place, Burnaby, B. C., Canada V3N 4X1 Phone: (604) mail: johnyu@axion.net October 3, 2012 Ref:12 - 37 Heavy Earth Resources, Inc. 625 Second Street, Suite 280 San Francisco, CA 94107 Attention:Mr. Grant Draper, President & CEO Gentlemen: Re: Evaluation of the Interests of Heavy Earth Resources, Inc. in the Prospective Resources of the Morichito Block in the Eastern Llanos Basin, Colombia At your request, we have prepared an engineering and economic evaluation of the interests of Heavy Earth Resources, Inc. (here-in-after referred to as the "Company") in the prospective resources in the Morichito Block only.The evaluation is prepared using an effective date of August 31, 2012. On January 31, 2012, the Company has acquired Petropuli Ltda., through its wholly-owned subsidiary (Deep Core, Inc.) which has 50% working interest of the Morichito Block.The production is subject to the ANH sliding scale royalty rate for light crude oil (see ANH Royalty Rates) plus Overriding Royalty at 1% of the total production and 4% of the net production. The E&P Agreement on the Morichito Block was executed between Petropuli and Agencia Nacional de Hidrocarburos (ANH), on May 31, 2005 conferring hydrocarbon exploration and exploitation rights to the holder.The contracted area is 23,167 hectares (57,247 acres) and the Company is the operator.Four phases out of the total six phases of the work program have been fulfilled. Phase 6 has been approved by ANH which is to exchange the drilling of an exploratory well for shooting 94 km2 of 3-D seismic survey in the northern area of the block.This seismic survey is to target two previously 2-D seismic-defined structures and was acquired by April 16, 2012.The seismic field data was sent to Hardin International and the final PSTM (30 x 30 m merged North and original 3-D) was delivered to Rincon Energy on July 16, 2012 for finishing PSTM gather conditioning and attribute generation.This was completed on August 10, 2012.A total of four additional prospects have been identified as Morichito Norte 1, Morichito Norte 2, Morichito 8 and Bototo prospects.The existing Morichito 5 and Morichito 5B ST prospects are also in the current inventory. 7 In Phase 5, the Morichito 5B exploratory well was drilled to explore the deeper Gachetá and Ubaque Formations below the C7 Formation.These potential formations are shown in the seismic data to be underlying the C7 Formation as identified in the Morichito 5 well in Phase 4.However, the Morichito 5B well was never effectively tested due to a poor cement job between the casing and the formation.In order to complete Phase 5, the Company is retargeting this well in a structurally updip location with drilling a sidetrack from the Morichito 5B well to determine if it will be a producer.Once this determination is made, the Phase 5 of the work program can then be completed.Because the side-track drilling of the Morichito 5B is targeting the Gachetá and Ubaque Formations, this is considered as prospective resources. In Phase 4, an oil discovery was made in the Morichito #5 well in the C7 formation.This well obtained approximately 1,500 barrels of oil during a short-term test from July 27 to August 1, 2011.The Company intends to repair road access and local facilities so that long term testing of the Morichito #5 can be accomplished.Proved and probable reserves have already been assigned to the Morichito 5 discovery and the evaluation of the reserve is not the scope of this study. This evaluation uses the definitions of resources from the Society of Petroleum Engineers.The net cash flow is calculated at constant prices and costs under SEC new guidelines for prices and costs on the prospective resources (prospects), to all future time and after deduction of royalties, capital and operating costs but before income tax deduction.All cash flow data is in U. S. dollars.A summary of the Company’s net share of unrisked prospective resources, discounted at 0, 5, 10, 15 and 20% before deduction of income tax is presented as follows: Unrisked Prospective Resources (Prospects) L&M Oil Resources Heavy Oil Resources Before Tax NPV @ 100% Gross Net 100% Gross Net 0% 5% 10% 15% 20% Estimates Mbbl Mbbl Mbbl Mbbl Mbbl Mbbl M$ M$ M$ M$ M$ Total Best Total High Prospective resources (prospects) in the low estimates are not economical. Details of the unrisked prospective resources (prospects) before tax net present values discounted at 0, 5, 10, 15, and 20% are shown in the Table 1.The assessment of the chance of discovery and the chance of development are made in the volumetric estimation of each formation of the prospects.The average West Texas Intermediate light crude oil price for August 2012 was $94.29 per barrel and the Platts Latin American Wire for Vasconia 25° API FOB Coveñas light crude oil was $107.34 per barrel (see Constant Oil Prices).The reason for the higher Vasconia oil price is that the exported Colombian oil is being shipped for sales in the European markets and the pricing is based on Brent crude oil price.The gross reserve is the Company’s share of production before royalties and the net reserve is the Company’s share of production after deduction of royalties.The deduction of the ANH royalties for Colombia on the oil is paid in kind. The estimated cash flow values do not represent a fair market value.The abandonment costs of the wells, the salvage values of the equipment, and the environmental clean-up costs have been incorporated at the end of the economic life.In reviewing the resources estimates provided, it should be understood that there are inherent uncertainties and limitations with both the database available for analysis and the interpretation of such engineering and geological data.The judgments used in assessing the resources are considered reasonable given the knowledge of the property reviewed.Pertinent information such as extent and character of ownership of the lease, and all factual data submitted by the Company and the Company's representatives are believed to be true.A field inspection of the properties was not conducted due to the available data. If additional information is required, please advise. Respectfully Submitted, Petrotech Engineering Ltd. /s/ John Yu John Yu, P. Eng. 8 Table 1 - Summary of Unrisked Prospective Resources and Net Present Values of the Morichito Block in the Eastern Llanos Basin (Constant Case) Effective Date – August 31, 2012 L&M Oil Resources Heavy Oil Resources OpEx Before Tax NPV @ 100% Gross Net 100% Gross Net Royalty Revenue ORR CapEx Fixed Cost Variable Cost Tranpt Cost 0% 5% 10% 15% 20% Estimate Mbbl Mbbl Mbbl Mbbl Mbbl Mbbl Mbbl M$ M$ M$ M$ M$ M$ M$ M$ M$ M$ M$ Best Estimate Morichito 5 Morichito 5B ST 43 Morichito N 1 87 80 83 Morichito 8 73 37 34 54 Morichito N 2 99 49 45 20 Bototo 1 61 56 14 Total Best High Estimate Morichito 5 Morichito 5B ST Morichito N 1 Morichito 8 Morichito N 2 Bototo 1 86 Total High The recoverable reserve is subject to economic limits. Notes: 1. The prospective resources (prospects) in all the low estimates are uneconomic. 2. The oil from the Ubaque Formation is estimated at 15oAPI and is considered as heavy oil. 3. The assessment of the chance of discovery is made in the volumetric estimation of each formation of the prospects. 9 DEFINITIONS OF RESOURCES Taken from the Society of Petroleum Engineers September 1, 2007: Crude Oil: A mixture, consisting mainly of pentanes and heavier hydrocarbons that exists in the liquid phase in reservoirs and remains liquid at atmospheric pressure and temperature.Crude oil may contain sulphur and other non-hydrocarbon compounds, but does not include liquids obtained from the processing of natural gas.Classes of crude oil are often reported on the basis of density, sometimes with different meanings.Acceptable ranges are as follows: Light:less than 870 kg/m3 (greater than 31.1o API) Medium:870 to 920 kg/m3 (31.1o API to 22.3o API) Heavy:920 to 1000 kg/m3 (22.3o API to 10o API) Extra-heavy:greater than 1000 kg/m3 (less than 10o API) Heavy or extra-heavy crude oils, as defined by the density ranges given, but with viscosities greater than 10, 000 mPa.s measured at original temperature in the reservoir and atmospheric pressure, on a gas-free basis, would generally be classified as bitumen. Natural Gas: A mixture of lighter hydrocarbons that exist either in the gaseous phase or in solution in crude oil in reservoirs but are gaseous at atmospheric conditions.Natural gas may contain sulphur or other non-hydrocarbon compounds. Natural Gas Liquids: Those hydrocarbon components that can be recovered from natural gas as liquids including but not limited to, ethane, propane, butanes, pentanes plus, condensate and small quantities of non-hydrocarbons. Classification of Resources For petroleum quantities associated with simple conventional reservoirs, the divisions between the resources categories defined in Section 5.2 may be quite clear, and in such instances, the basic definition alone may suffice for differentiation between categories.For example, the drilling and testing of a well in a simple structural accumulation may be sufficient to allow classification of the entire estimated recoverable quantity as contingent resources or reserves.However, as the industry trends toward the exploitation of more complex and costly petroleum sources, the divisions between resources categories are less distinct, and accumulations may have several categories of resources simultaneously.For example, in extensive “basin-centre” low-permeability gas plays, the division between all categories of remaining recoverable quantities, i.e., reserves, contingent resources and prospective resources, may be highly interpretive.Consequently, additional guidance is necessary to promote consistency in classifying resources.The following provides some clarification of the key criteria that delineate resources categories.Subsequent volumes of COGEH provide additional guidance. Discovery Status As shown in Figure 1, the total petroleum initially in place is first subdivided based on the discovery status of a petroleum accumulation.Discovered PIIP, production, reserves and contingent resources are associated with known accumulations.Recognition as a known accumulation requires that the accumulation be penetrated by a well and have evidence of the existence of petroleum.COGEH Volume 2, Sections 5.3 and 5.4, provides additional clarification regarding drilling and testing requirements relating to recognition of known accumulations. 10 Commercial Status Commercial status differentiates reserves from contingent resources.The following outlines the criteria that should be considered in determining commerciality: -economic viability of the related development project; -a reasonable expectation that there will be a market for the expected sales quantities of production required to justify development; -evidence that the necessary production and transportation facilities are available or can be made available; -evidence that legal, contractual, environmental, governmental and other social and economic concerns will allow for the actual implementation of the recovery project being evaluated; -a reasonable expectation that all required internal and external approvals will be forthcoming.Evidence of this may include items such as signed contracts, budget approvals and approvals for expenditures, etc. -evidence to support a reasonable timetable for development.A reasonable time frame for the initiation of development depends on the specific circumstances and varies according to the scope of the project.While five years is recommended as a maximum time frame for classification of a project as commercial, a longer time frame could be applied where, for example, development of economic projects are deferred at the choice of the producer for, among other things, market-related reasons or to meet contractual or strategic objectives. COGEH Volume 2, Sections 5.5 to 5.8, provides additional details relating to the foregoing aspect of commerciality regarding classification as reserves versus contingent resources. Commercial Risk In order to assign recoverable resources of any category, a development plan consisting of one or more projects needs to be defined.In-place quantities for which a feasible project cannot be defined using established technology or technology under development are classified as unrecoverable.In this context, “technology under development” refers to technology that has been developed and verified by testing as feasible for future commercial applications to the subject reservoir.In the early stage of exploration or development, project definition will not be of the detail expected in the later stages of maturity.In most cases, recover efficiency will be largely based on analogous projects. Estimates of recoverable quantities are stated in terms of the sales products derived from a development program, assuming commercial development.It must be recognized that reserves, contingent resources and prospective resources involve different risks associated with achieving commerciality.The likelihood that a project will achieve commerciality is referred to as the “chance of commerciality.”The chance of commerciality varies in different categories of recoverable resources as follows: 11 Reserves: To be classified as reserves, estimated recoverable quantities must be associated with a project(s) that has demonstrated commercial viability.Under the fiscal conditions applied in the estimation of reserves, the chance of commerciality is effectively 100 percent. Contingent Resources: Not all technically feasible development plans will be commercial.The commercial viability of a development project is dependent on the forecast of fiscal conditions over the life of the project.For contingent resources, the risk component relating to the likelihood that an accumulation will be commercially developed is referred to as the “chance of development.”For contingent resources, the chance of commerciality is equal to the chance of development. Prospective Resources: Not all exploration projects will result in discoveries.The chance that an exploration project will result in the discovery of petroleum is referred to as the “chance of discovery.”Thus, for an undiscovered accumulation, the chance of commerciality is the product of two risk components-the chance of discovery and the chance of development. Economic Status, Development and Production Subcategories 1 Economic Status By definition, reserves are commercially (and hence economically) recoverable.A portion of contingent resources may also be associated with projects that are economically viable but have not yet satisfied all requirements of commerciality.Accordingly, it may be a desirable option to sub-classify contingent resources by economic status: Economic Contingent Resources are those contingent resources that are currently economically recoverable. Sub-Economic Contingent Resources are those contingent resources that are not currently economically recoverable. Where evaluations are incomplete such that it is premature to identify the economic viability of a project, it is acceptable to note that project economic status is “undetermined” (i.e., “contingent resources-economic status undetermined.”) In examining economic viability, the same fiscal conditions should be applied as in the estimation of reserves, i.e., specified economic conditions, which are generally accepted as being reasonable (refer to COGEH Volume 2, Section 5.8). 1 Development and Production Status Resources may be further sub-classified based on development and production status.For reserves, the terms “developed” and “undeveloped” are used to express the status of development of associated recovery projects, and “producing” and “non-producing” indicate whether or not reserves are actually on production (see Section 5.4.2). Similarly, project maturity subcategories can be identified for contingent and prospective resources; the SPE-PRMS (Section 2.1.3.1) provides examples of subcategories that could be identified.For example, the SPE-PRMS identifies the highest project maturity subcategory as “development pending,” defined as “a discovered accumulation where project activities are ongoing to justify commercial development in the foreseeable future.” 12 Uncertainty Categories Estimates of resources always involve uncertainty, and the degree of uncertainty can vary widely between accumulations/projects and over the life of a project.Consequently, estimates of resources should generally be quoted as a range according to the level of confidence associated with the estimates.An understanding of statistical concepts and terminology is essential to understanding the confidence associated with resources definitions and categories.These concepts, which apply to all categories of resources, are outlined in Sections 5.5.1 to 5.5.3. The range of uncertainty of estimated recoverable volumes may be represented by either deterministic scenarios or by a probability distribution.Resource should be provided as low, best and high estimates as follows: •Low Estimate: This is considered to be a conservative estimate of the quantity that will actually be recovered.It is likely that the actual remaining quantities recovered will exceed the low estimate.If probabilistic methods are used, there should be at least a 90 percent probability (P90) that the quantities actually recovered will equal or exceed the low estimate. •Best Estimate: This is considered to be the best estimate of the quantity that will actually be recovered.It is equally likely that the actual remaining quantities recovered will be greater or less than the best estimate.If probabilistic methods are used, there should be at least a 50 percent probability (P50) that the quantities actually recovered will equal or exceed the best estimate. •High Estimate: This is considered to be an optimistic estimate of the quantity that will actually be recovered.It is unlikely that the actual remaining quantities recovered will exceed the high estimate.If probabilistic methods are used, there should be at least a 10 percent probability (P10) that the quantities actually recovered will equal or exceed the high estimate. This approach to describing uncertainty may be applied to reserves, contingent resources and prospective resources.There may be significant risk that sub-commercial and undiscovered accumulations will not achieve commercial production.However, it is useful to consider and identify the range of potentially recoverable quantities independently of such risk. 13 Constant Oil Prices The average West Texas Intermediate light crude oil price for August 2012 was $94.29 per barrel and the Platts Latin American Wire for Vasconia 25° API FOB Coveñas light crude oil was $107.34 per barrel (from Platts Latin American Posted Prices).The historical prices for oil were taken from Sproule and Associates Inc.The following summarizes the WTI and Vasconia Oil monthly average closing oil prices and extrapolated to the Morichito oil price at August 31, 2012: Year West Texas Intermediate (WTI) Crude Oil 40 oAPI, $/bbl Brent Oil @ 39 API, $/bbl Vasconia 25 oAPI Crude Oil, $/bbl Morichito Oil 25 oAPI, $/bbl Morichito Ubaque Formation oil @ 15˚ API, $/bbl Aug-11 Sep-11 Oct-11 Nov-11 Dec-11 Jan-12 Feb-12 Mar-12 Apr-12 May-12 Jun-12 Jul-12 Average to Aug-12 There is also adjustment to the quality of the oil based on API gravity and salinity of the sales oil. In this evaluation, the oil from the Ubaque Formation is estimated at 15oAPI and is classified as heavy oil.The oil from all other formations is estimated at approximately 25oAPI and is considered as light and medium crude oil. 14 ANH Royalty Rates for Colombia The contractor holds the rights to all production, which can be disposed of after paying a royalty at the point where the hydrocarbons are on specifications for transport or use. ANH collects the royalty from the contractor.The royalty is a proportion of the daily gross production based on monthly averages and it is calculated for each field as follows: When accumulated production rises above 5 MMbbl, and when an international reference price of crude is above a trigger level, there is a payment due to ANH for light crude.The payment is 30% of the real surplus income on the contractor.The surplus income is a proportion of the gross income in the same proportion as the international reference price exceeds the trigger level to the full international reference price.The real income of the contractor is the value of the production at the delivery point in the field.The formula to compute the payment is the following: Payment to ANH (Actual Value at Delivery Point) x (Actual Volume of Contractor) x (P-Po/P) x 30% P Actual price of marker crude, West Texas Intermediate Po Trigger price of marker crude, West Texas Intermediate The trigger level depends on the actual quality of the hydrocarbon produced, measured as the gravity API, as follows: API produced
